Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 05/18/2021   with claims 1-20 are pending in the Application and claims 14-20 withdrawn from consideration as directed to non-elected invention.
 	Upon review and examination, generic device claim 1 is deemed allowable and  applicant has amended withdrawn method claims 14-20 to have all the allowable limitations of the allowable generic device  claim 1, they are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1-20  are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-13:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR STRUCTURE having the limitations:
--"an isolation material initially deposited within the opening to fill the opening between the pillars, wherein portions of the isolation material are subsequently removed from between the pillars to reduce the first depth of the opening to a second depth of the opening defined by the inner sidewalls between the pillars; and
an enhancer material deposited, as an amorphous starting film, to extend over a top surface of the pillars and along the inner sidewalls of the pillars to a top portion of the isolation material having the portions removed. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 14-15:
 None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--"forming an opening through the silicon (Si) material-to a first depth to form pillars of the Si material;
depositing an isolation material within the opening to fill the opening between the pillars;
removing a portion of the isolation material from between the pillars to a second depth to create a second opening between the pillars and defining inner sidewalls between the pillars; and depositing an enhancer material, as an amorphous starting film, over a top surface of the pillars and along the inner sidewalls of the pillars down to a top portion of the isolation material, wherein the enhancer material, deposited as the amorphous starting film, comprises one or more of: 
amorphous silicon; amorphous geranium; amorphous silicon geranium; amorphous boron-doped silicon geranium; phosphorous-doped a-silicon; arsenic-doped a-silicon; and indium-doped a-silicon. “--.
In combination with all other limitations /steps as recited in claim 14.
III/ Group III: Claims 16-20:
 None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--"forming pillars within the Si material, the pillars having inner sidewalls to form an opening having a first depth within the Si material;
 depositing an isolation material within the opening to fill the opening between the pillars, wherein portions of the isolation material are subsequently removed from between the pillars to reduce the first depth of the opening to a second depth of the opening defined by the inner sidewalls between the pillars;
 depositing an enhancer material, as an amorphous starting film, to extend over a top surface of the pillars and along the inner sidewalls of the pillars to a top portion of the isolation material having the portions removed; 
removing portions of the enhancer material, deposited as the amorphous starting film, to electrically isolate the silicon pillars subsequent to removing the isolation material, and 
exposing the pillars to epitaxially grow the pillars along the exposed area of the pillars subsequent to removing an enhancer material, deposited as the amorphous starting film.”--.
In combination with all other limitations /steps as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                /THINH T NGUYEN/                                Primary Examiner, Art Unit 2897